ORDER ON MANDATE
PER CURIAM.
Whereas the judgment of this court was entered on March 12, 1974 (291 So.2d 71) affirming the judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed November 7, 1974 (305 So.2d 753) and mandate now lodged in this court, quashed this court’s judgment and remanded the cause;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on March 28, 1974 is withdrawn, the judgment of this court filed March 12, 1974 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgment of the circuit court appealed herein is reversed and the cause is remanded for a new trial. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R.).